Citation Nr: 0002398	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left eye disability, 
claimed as secondary to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969, and from November 1969 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which denied entitlement to service 
connection for a left eye disability, claimed as secondary to 
a shell fragment wound.  

Following a hearing before a member of the Board in November 
1999, the veteran submitted additional evidence consisting of 
a written argument in support of his claim.  The veteran also 
submitted a statement waiving RO consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.



FINDINGS OF FACT

1.  The veteran served in combat.

2.  In a June 1986 rating decision, the RO granted 
entitlement to service connection for residuals of shell 
fragment wounds to the face, left arm, and leg, evaluated as 
noncompensable.

3.  A private medical record dated in May 1997 reflects a 
notation of a foreign body in the left cornea and a diagnosis 
of total superior branch vein occlusion.




CONCLUSION OF LAW

The claim of entitlement to service connection for a left eye 
disability, claimed as secondary to a shell fragment wound, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards including the Purple Heart, the 
Combat Action Ribbon, and the Vietnam Service Medal with one 
star.

Relevant service medical records reflect that upon enlistment 
examination dated in July 1965, the veteran's distant vision 
was noted as 20/20 in both eyes.  Upon service examination 
dated in November 1966, the veteran's distant vision was 
noted as 20/20 in the right eye and 20/40 in the left eye.  
Upon service examination dated in May 1969, the veteran's 
vision was noted as 20/20 in both eyes.  A clinical record 
dated in February 1968 reflects the veteran received wounds 
to the left leg, the left arm and the scalp in January 1968 
when he was struck by grenade fragments while engaged with 
the enemy.  A clinical record dated in February 1968 reflects 
treatment for hearing impairment as a result of an enemy 
attack in January 1968.  Two small pinhole perforations in 
the left ear were noted.  

Private clinical records dated from February 1977 to February 
1988 are silent for complaints, treatment, or diagnoses 
relevant to the left eye.  

Upon VA examination dated in March 1986, the veteran's visual 
fields were noted as within normal limits.  The pupils were 
noted as equal, round, regular and reactive to light and 
accommodation.  It was also noted that fundi were not seen.  
A radiology report of the skull dated in January 1986 
reflects an impression of small shrapnel fragments in the 
left frontal area.  

In a June 1986 rating decision, the RO granted entitlement to 
service connection for residuals of shell fragment wounds to 
the face, left arm, and leg, evaluated as non-compensable.  

At his October 1986 RO hearing, the veteran testified that he 
was wounded in the face, left arm and left leg in January 
1968.  (Transcript, pages 1-2).  

Upon VA examination dated in August 1988, the examiner noted 
a history of shrapnel wounds to the left arm, left leg, and 
the face.  

VA clinical records dated from 1988 to 1989 are silent for 
complaints, treatment, or diagnoses related to a left eye 
disability.

A private medical record dated in May 1997 reflects a 
notation of a questionable piece of shrapnel from Vietnam.  
The examiner noted shrapnel in the left eye in Vietnam in the 
1970's, a red left eye three months earlier with loss of 
vision (light perception), no heterochromia, and a foreign 
body in left cornea.  Total superior branch vein occlusion 
was also noted.  

VA clinical records dated from May 1997 to August 1997 
reflect assessments of bilateral vertical ramus osteotomy and 
suspect glaucoma.  Complaints of loss of vision in the left 
eye for three weeks were noted in June 1997.  An assessment 
of central retinal vein occlusion without apparent etiology 
was noted.  It was also noted that the veteran reported 
seeing a private physician who noted shrapnel in his left eye 
and suggested removal.  

Upon VA examination of the eyes dated in September 1997, the 
veteran reported receiving shrapnel in the left eye.  The 
veteran also denied any eye surgery, infection, or other 
trauma.  It was noted that the veteran used reading glasses.  
The examiner noted that the medical records available had 
been reviewed, but old records pertaining to the veteran's 
entry into military service were not available.  Current 
corrected visual acuity was noted as 20/25-2 in the right eye 
and "near unable" in the left eye.  The examiner noted a 
total inability to perform peripheral visual field testing in 
the left eye.  Extraocular muscle movements were noted as 
full.  

Slit lamp examination of the left eye revealed a paracentral 
white corneal scar which appeared to be probably full 
thickness or 3/4 depth thickness, round, discrete, and white.  
The iris was noted as normal and the anterial chamber was 
noted as deep and clear on the left eye.  Fundus examination 
of the left eye showed a cup to disc ratio of 0.6, which was 
noted as a shallow saucer.  The macula had some mild edema.  
The vessels showed some engorgement on the superior arc, both 
nasally and temporally.  Dot and blot hemorrhages as well as 
dark red old blood was noted throughout the superior quadrant 
of the retina.  Assessments of branch retinal vein of the 
left eye, corneal scar of the left eye, and a history of 
shrapnel injury of the left eye were noted.  The examiner 
opined that she was unable to see a foreign body at that 
time.  The examiner further opined that if the visual acuity 
was always 20/20, it was highly unlikely that the loss of 
vision could be related to the shrapnel injury in 1968.  
Finally, the examiner stated the loss of acuity was most 
certainly a result of the branch retinal vein occlusion in 
the left eye.  

At his November 1999 hearing before a member of the Board, 
the veteran testified that his vision in the left eye was not 
correctable.  The veteran also stated that prior to his VA 
examination, his vision was near 20/20.  (Transcript, page 
3).  The veteran expressed his dissatisfaction with the VA 
examination.  (Transcript, page 5).  The veteran also stated 
that no ophthalmologist had told him that his visual problems 
in his left eye were likely to be the result of shrapnel.  
(Transcript, page 8).

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

At the outset, the Board notes that the veteran is already 
service-connected for residuals of shell fragment wounds to 
the face, left arm and leg.  The veteran is now claiming 
service connection for a left eye disability, claimed as 
secondary to a shell fragment wound.  The Board also 
recognizes that the veteran engaged in combat with the enemy.

In Collette v. Brown, 82 F.3d 389 (1996), it was held that a 
three-step analysis for application of 38 U.S.C.A. § 1154(b) 
must be applied.  First it must be determined that there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation" of disease or injury due to combat.  Second, it 
must be determined whether such evidence is "consistent with 
the circumstances, conditions, or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service-connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary."  
Collette, 82 F.3d at 392-3.

As previously noted, the veteran is already service-connected 
for residuals of shrapnel wounds to the face.  However, the 
Board notes that contrary to the veteran's contentions, 
service medical records do not reflect a decrease in visual 
acuity after his combat injury.  A service medical 
examination does reflect distant vision of 20/40 in the left 
eye; however, that examination is dated in November 1966.  
The veteran received his combat injuries over a year later in 
January 1968.  The veteran has also contended that his 
service medical records reflect two small pinhole 
perforations in his left eye.  However, a review of his 
service medical records reflects only a February 1986 
clinical record showing two small pinhole perforations in the 
left ear.  The service medical records are silent for 
notations of pinhole perforations in either eye.  

Despite the aforementioned discrepancies, the Board cannot 
say that satisfactory evidence of service incurrence of an 
injury due to combat consistent with the circumstances, 
conditions, and hardships of such service has not been 
presented.  Thus, the first two steps under the Collette 
analysis must be answered in the affirmative.  

However, before moving on to the third step of the analysis, 
the Board notes that 38 U.S.C.A. § 1154(b) does not eliminate 
the need for medical evidence showing a nexus between service 
and the condition for which service connection is sought.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In 
short, the provisions of Section 1154(b) relate to the 
question of whether a particular disease or injury was 
incurred or aggravated in service - that is, what happened 
then - not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  Caluza, supra; Brammer v. 
Derwinski,
3 Vet.  App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

The Board is cognizant of the May 1997 private medical record 
reflecting a notation of a foreign body in the veteran's left 
eye and total superior branch vein occlusion.  However, the 
Board notes that the physician did not state that the 
veteran's current left eye disability was caused by the 
presence of a foreign body in the left eye.  Additionally, 
the record does not reflect whether the private physician 
reviewed any of the veteran's service medical records.  On 
the other hand, the Board is also cognizant of the September 
1997 VA examination in which the examiner opined that if the 
veteran's visual acuity was always 20/20, it was highly 
unlikely that the loss of vision could be related to the 
shrapnel injury in 1968.  The Board notes that some records 
pertaining to the veteran's military service were apparently 
not available to the medical examiner.  In addition, there is 
the VA medical record dated January 24, 2000, which links 
visual impairment to shrapnel injury.  Overall, the Board 
concludes that the May 1997 private medical record reflecting 
a finding of a foreign body in the left eye arguably makes 
the veteran's claim plausible and thus well grounded.  

ORDER

The claim of entitlement to service connection for a left eye 
disability, claimed as secondary to a shell fragment wound, 
is well grounded.  To this extent only, the appeal is 
granted.

REMAND

Because the claim of entitlement to service connection for a 
left eye disability, claimed as secondary to a shell fragment 
wound, is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In light of the inconsistencies between the May 1997 private 
medical record and the September 1997 VA examination, as well 
as the other discrepancies, additional development of the 
record is needed in order to enable the Board to render a 
final determination in this case.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Board notes that the veteran has the right to submit 
additional evidence and argument on this matter to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his left eye disability 
since 1997.  After securing the necessary 
authorizations, the RO should obtain 
these records and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his left eye in 
order to more accurately determine the 
nature and etiology of his current 
disability.  The entire claims folder and 
a copy of this remand MUST be made 
available to and reviewed by the examiner 
prior to the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  All necessary tests 
and studies should be performed and 
reviewed by the examiner prior to 
completion of the examination report.  
The examiner should then specifically 
comment as to (1) whether there is a 
foreign body in the veteran's left eye 
and, if so, whether it is at least as 
likely as not to be a shell fragment; and 
(2) whether it is at least as likely as 
not that the veteran's current left eye 
disability is caused by or the result of 
a shell fragment in the eye or an 
incident of his military service.  A 
complete rationale for any opinion 
expressed must be provided.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a left eye disability, 
claimed as secondary to a shell fragment 
wound.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



